DETAILED ACTION
This Office Action is in response to the amendment filed on 16 March, 2021.
Claims 1-20 are pending in the application and have been examined.
Claims 1, 3-5, 8, 13, 15, 17 and 19 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s arguments 
Applicant’s arguments filed 03/16/2021 regarding the rejection under 35 USC 102 and 35 USC 103 have been fully considered but are not persuasive.

In reference to Applicant’s arguments on page 7 regarding the 35 USC 102 rejection:
Claims 1, 2, 4, 5, 8-11, 13 and 14 were rejected under 35 U.S.C. 102(a)(1) as allegedly anticipated by Kamel et al. (U.S. Publication No. 2012/0323382, hereinafter Kamel). Kamel, however, fails to teach or suggest “receiving, by a computing device, material information, geometry information, location information, and constraint information associated with at least one model object that forms a design model of a partially formed physical structure” and “generating, by the computing device and based on the material information, geometry information, the location information, and the constraint information, an energy analysis model associated with energy transmissions for the design model, wherein the energy 
For example, Kamel discloses:
A system for assessing energy usage reads read at least one computer-aided design (CAD) file relating to the architecture of a facility and extracts information from the CAD file for use in determining static energy characteristics corresponding to the architecture of the facility, acquires information for use in determining dynamic energy characteristics of the facility, and calculates a predicted energy usage of the facility based at least in part on the static and dynamic energy characteristics.”
Kamel, Abstract (emphasis added); see also id. at 6-10 (“3D models of the building design, a computer aided simulation element simulates the building's structural, mechanical, electrical and thermal loads” (emphasis added)), Figs. 4-5. Kamel further describes that:
Facilities 104 can comprise one or more buildings, residences, factories, stores, commercial facilities, industrial facilities, one or more rooms, one or more offices, one or more Zoned areas in a facility, one or more subsystems, such as electrical, mechanical, electromechanical, electronic, chemical, or the like, one or more floors in a building, parking structures, stadiums, theatres, or the like.
See Kamel, ¶ 25. As emphasized above, Kamel’s disclosure relates to completed facilities or buildings. And while Kamel discloses “specifications for construction material, architectural design, structural design, electrical design, mechanical design, facility systems, energy performance, energy ratings, energy consumption profiles, peak demand, load profile, load factor, and specifications for the building management system” (see Kamel, ¶ 60), such see Kamel, ¶ 32).
	Furthermore, Kamel describes comparing predicted energy usage of the facility (based on the building’s design) with the energy usage of the actual physical building. See Kamel, ¶¶ 140-145. Regarding energy determinations, Kamel refers to “a closed system” (see Kamel, ¶ 108), “inside the building” (see Kamel, ¶¶ 94, 109, 115-116, 119, 121-124), and determining “a control volume 502 around a building envelope 504 for the building 104” (see Kamel, ¶ 120), which Kamel indicates is the “volume of the building 104.” See Kamel, ¶ 121. Determining the volume of anything requires a “closed system” not a partially formed structure. In contrast, claim 1 sets forth that the design model is “of a partially formed physical structure.” There is nothing in Kamel that discloses “receiving, by a computing device, material information, geometry information, location information, and constraint information associated with at least one model object that forms a design model of a partially formed physical structure” as set forth in claim 1.
	Kamel also fails to teach or suggest “generating, ... an energy analysis model associated with energy transmissions for the design model,” because, as noted above, the design model is “of a partially formed physical structure” and Kamel’s energy determinations are based on “volume” and the building “envelope.” See Kamel, ¶¶ 120-121. Accordingly, Kamel fails to anticipate claim 1.
	Kamel also fails to anticipate claims 2, 4, and 5 at least by virtue of their dependency on independent claim 1 and for the novel and non-obvious features set forth therein. For example, claim 4 recites:
determining, at a first time, a first list of model objects within the design model;

quantifying a variance based on the first list and the second list.
As discussed above, Kamel’s design specifications “used to create the facility ... does not change and can be considered static data.” See Kamel, ¶ 32 (emphasis added). So even if Kamel disclosed “determining, at a first time, a first list of model objects within the design model,” which the Applicant does not concede, Kamel fails to disclose “determining, at a second time, a second list of model objects within the design model that are altered or are new in view of the first list of model objects,” and “quantifying a variance based on the first list and the second list.” Indeed, because the design “does not change” the Office Action points to “progress information on the construction or retro-commissioning of the building.” See Office Action, p. 4. But progress “on the construction or retro-commissioning of the building” is not “a second list of model objects within the design model,” nor a list of model objects that “are altered or are new in view of the first list of model objects” within the design model. The Office Action similarly points to installation and construction as allegedly disclosing “quantifying a variance based on the first list and the second list.” But, because the variance is based on “the first list of model objects within the design model,” and “the second list of model objects within the design model” pointing to installation and construction in the real world fails to disclose first and second lists of model objects within the design model, let alone quantifying a variance based on such lists. Accordingly, Kamel fails to teach and suggest these features of claim 4, and thus fails to anticipate claim 4.

The method of claim 1, wherein the material information associated with the at least one model object comprises a first material, the geometry information associated with the at least one model object comprises a first geometry, the energy analysis model is a first energy analysis model, and the energy transmissions are first energy transmissions, the method further comprising:
	locating, for the at least one model object, at least one of a second material different from the first material or a second geometry different from the first geometry;
	generating a second energy analysis model based on the at least one of the second material or the second geometry and based on the location information and the constraints; and
	determining, based on the generated second energy analysis model, second energy transmissions for the design model.
As shown above, claim 5 recites “locating, for the at least one model object, at least one of a second material different from the first material or a second geometry different from the first geometry.” In rejecting this element of claim 5, the Office Action points to paragraph 63 of Kamel, alleging that “structural components can be modified by the user to add new or custom structural components including their design and performance attributes, such as material.” See Office Action, p. 5. But notably, the Office Action removes the context from the quoted sentence, which indicates that “[t]he library of structural components can be modified by the user to add new or custom instructional components including their design and performance See Kamel, ¶ 32. In contrast, claim 5 sets forth that “the material information” introduced in claim 1 “comprises a first material,” “the geometry information” introduced in claim 1 “comprises a first geometry,” and that the method of claim 1 further comprises “locating, for the at least one model object, at least one of a second material different from the first material or a second geometry different from the first geometry.” Kamel fails to disclose such “locating, for the at least one model object” that forms the design model of the partially formed physical structure “a second material different from the first material or a second geometry different from the first geometry.”
	Furthermore, claim 5 sets forth “generating a second energy analysis model based on the at least one of the second material or the second geometry.” Because Kamel’s fails to disclose “locating, for the at least one model object, at least one of a second material different from the first material or a second geometry different from the first geometry,” Kamel likewise fails to disclose “generating a second energy analysis model based on the at least one of the second material or the second geometry.” The Office Action again points to paragraph 63 as allegedly disclosing “modified structural components,” but as illustrated above, Kamel discloses modifying its library not modifying the actual structural components of its design. Thus, while Kamel discloses that the energy “for the facility 104 can be based at least in part on the selected structural components and their associated attributes,” the selected structural components are “static” and do “not change” (see Kamel, ¶ 32), such that Kamel fails to disclose “generating a second energy analysis model based on the at least one of the second material or the second geometry” wherein the located second material is different from the first material or the located second geometry is different from the first geometry. Kamel is likely deficient in disclosing 
	Claim 8, while different from claim 1, is not anticipated by Kamel for similar reasons discussed above with respect to claim 1. Kamel also fails to anticipate claims 9-11, 13 and 14 at least by virtue of their dependence on independent claim 8 and for the novel and non-obvious features set forth therein.

Examiner’s response:
	Regarding claim 1, applicant argues that Kamel discloses “specifications for construction material, architectural design, structural design, electrical design, mechanical design, facility systems, energy performance, energy ratings, energy consumption profiles, peak demand, load profile, load factor, and specifications for the building management system” (see Kamel, ¶ 60), such “data, and the like, that are used to create the facility ... does not change and can be considered static data” (see Kamel, ¶ 32), thereby not curing the deficiencies with respect to the claimed  “static data”. While applicant points to associating the data to static data, Kamel also associates the data to dynamic data used to create the facility, (Kamel, Paragraph [0011]). As stated in the rejection, Kamel does not teach “receiving, by a computing device, material information, geometry information, location information, and constraint information associated with at least one model object that forms a design model of a partially formed physical structure”. Applicant’s argument regarding claim 1 is persuasive in view of the limitations newly introduced via amendment. New grounds of rejection are presented below relying on the Hu et 
	Regarding claims 2, 4 and 5, applicant argues that Kamel does not cure the deficiencies with respect to the claimed “data does not change and can be considered static data”. While applicant points to associating the data to static data, Kamel also associates the data to dynamic data used to create the facility, (Kamel, Paragraphs [0011], [0012], [0051]). Applicant also argues that Kamel fails to disclose “determining, at a second time, a second list of model objects within the design model that are altered or are new in view of the first list of model objects”. Kamel also associates second list of model objects that are new in view of the first list of model objects, as seen in the library of structural components can be modified by the user to add new or custom structural components including their design and performance attributes, (Kamel, Paragraph [0063]).
	Regarding claim 8, applicant argues that Kamel does not cure the deficiencies for similar reasons as claim 1. The grounds for rejection of claim 1 is thus used to reject claim 8.
	Regarding claims 9-11, 13 and 14, applicant also argues that Kamel does not cure their deficiencies by virtue of their dependence on independent claim 8. The grounds for rejection of claims 2, 4 and 5 are used to reject these dependent claims.

In reference to Applicant’s arguments on page 11 regarding the 35 USC 103 rejection:
	Claim 3 was rejected under 35 U.S.C. 103 as allegedly unpatentable over Kamel in view of McLean et al. (U.S. Publication No. 2010/0106674, hereinafter McLean). Claims 6, 7, 12, and 15-20 were rejected under 35 U.S.C. 103 as allegedly unpatentable over Kamel in view of Bischof et al. (U.S. Publication No. 2013/0073102, hereinafter Bischof).

	Claim 15 recites “receiving, by a computing device remote from a user device, a first design profile associated with a design model of a partially formed physical structure generated at the user device.” As set forth above with respect to claim 1, Kamel fails to disclose “a design model of a partially formed physical structure,” and thus Kamel fails to disclose “receiving, by a computing device remote from a user device, a first design profile associated with a design model of a partially formed physical structure generated at the user device.” Without conceding that combining Bischof with Kamel is proper, Bischof fails to cure the above-noted deficiencies of Kamel. Additionally, Bischof is not alleged to overcome the above-noted deficiencies of Kamel. Accordingly, Kamel and Bischof, alone or in combination, fail to teach or suggest claim 15. Claim 15 is thus allowable. Claims 6, 7, 12, and 16-20 are allowable by virtue of dependence on allowable independent claims and further in view of the novel and non-obvious features they recite.

Examiner’s response:
	Regarding claim 3, applicant argues that McLean does not cure the deficiencies of Kamel with respect to “static data”. While applicant points to associating the data to static data, Kamel also associates the data to dynamic data used to create the facility, (Kamel, Paragraph [0011]). As stated in the rejection, Kamel does not teach “receiving a design profile comprising a first material or a first geometry associated with a design model of a partially formed physical 
	Regarding claim 15, as stated in the rejection above that, Kamel does not teach “receiving, by a computing device remote from a user device, a first design profile associated with a design model of a partially formed physical structure generated at the user device”. Bischof fails to cure the above-noted deficiencies of Kamel. Applicant’s argument regarding claim 15 is persuasive in view of the limitations newly introduced via amendment. New grounds of rejection are presented below relying on the New grounds of rejection are presented below relying on the Hu et al. (Construction process simulation and safety analysis based on building information model and 4D technology). Reference to disclose the new limitations.
	Regarding claims 6, 7, 12, and 16-20, applicant also argues that Kamel does not cure their deficiencies by virtue of their dependence on their independent claims. The grounds for rejection of the independent claims are used to reject these dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4, 5, 8-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamel et al. (U.S. Publication No. 2012/0323382 Al), hereinafter Kamel, in view of Hu et al. (Construction process simulation and safety analysis based on building information model and 4D technology), hereinafter Hu.
As to claim 1, Kamel discloses a method comprising: 
generating, by the computing device and based on the material information, geometry information, the location information, and the constraint information, an energy analysis associated with energy transmissions for the design model, (Paragraph [0067], lines 1-5, the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302 and engineering design element 304; Paragraph [0079], The energy management system 102 can calculate and analyze predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, using the algorithms and information embedded or entered in one or more of the design management element 302, the engineering design element 304, the computer aided modeling element 306, the computer aided simulation element 308, and the building construction management element 310), wherein the energy transmissions are based on energy transmissions through at least one surface of the at least one model object, (Paragraphs [0097]-[0113], energy is turned into heat and may be transferred to and from the building by being conducted through surfaces such as walls or windows).
Kamel does not explicitly disclose receiving, by a computing device, material information, geometry information, location information, and constraint information associated with at least one model object that forms a design model of a partially formed physical structure.
Hu teaches receiving, by a computing device, material information, geometry information, location information, and constraint information associated with at least one model object that forms a design model of a partially formed physical structure, (Hu, Page 270, left column, Fig. 3 illustrates how the building is constructed in a vivid 3D environment, realizing the visualization of the entire construction process, when performing 4D simulation, the visualization controller will search the proper activities for each element. On a graphic platform, different colors represent different construction status, e.g., setting up supports and banding steels. Resources can be automatically calculated at any time period). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel to incorporate the teachings of Hu by receiving, by a computing device, material information, geometry information, location information, and constraint information associated with at least one model object that forms a design model of a partially formed physical structure. Doing so enables one to facilitate early decision making and project management before starting a construction project, (Hu, Page 270).

Regarding claim 2, Kamel discloses the method of claim 1, further comprising packaging the energy transmissions into an energy transmissions into an energy profile, (Paragraph [0060], lines 7-8, creating energy consumption profiles).

Regarding claim 4, Kamel discloses the method of claim 1, wherein the receiving of the material information and the geometric information occurs in response to: 
determining, at a first time, a first list of model objects within the design model, (Paragraph [0063], lines 1-12, determining engineering design elements at a first time [during new or retro-commissioning design of the building], model objects [structural components] that are to be used inside the building);
determining, at a second time, a second list of model objects within the design model that are altered or are new in view of the first list of model objects, (Paragraph [0075], determining at a later time progress information on the construction or retro-commissioning of the building, such as the installation of equipment); 
quantifying a variance based on the first list and the second list, (Paragraph [0076], lines 5-7, by comparing the list of installed systems and construction progress to the design requirements, Paragraph [0060], the design requirements containing a list [specifications] for necessary systems to be installed in the building system); and Examiner’s Note: quantifying a variance can mean determining a difference between installed systems and required systems.
determining that the quantified variance meets or exceeds a threshold, (Paragraph [0077], verifying, in new construction or in retro-fitting existing buildings 104, that all the installed subsystems achieve the owner’s project requirements as intended by the building owner and as designed by the building architects and engineers, Paragraphs [0080] and [0092], Examiner’s Note: measured behavior and performance metrics is assumed as the threshold.

Regarding claim 5, Kamel discloses the method of claim 1, wherein the material information associated with the at least one model object comprises a first material, the geometry information associated with the at least one model object comprises a first geometry, (Paragraph [0060], the material and architectural information is information for a new model), the energy analysis model is a first energy analysis model, (Paragraph [0067], generating based on the information selected and entered in the design management element, Paragraph [0079], lines 2-5, predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model), and the energy transmissions are first energy transmissions, (Paragraph [0060], energy performance and consumption being based on the requirements entered for the new building), the method further comprising: Examiner’s Note: geometry information is obtained from the architectural information. 
locating, for the at least one model object, at least one of a second material different from the first material or a second geometry different from the first geometry, (Paragraph [0063], lines 10-18, structural components can be modified by the user to add new or custom structural components including their design and performance attributes, such as material); 
generating a second energy analysis model based on the at least one of the second material or the second geometry and based on the location information and constraints, (Paragraph [0067], lines 1-5, a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element 302, Paragraph [0063], lines 16-22, such as modified structural components including their design and performance attributes, predicted energy usage, recommendations for optimized energy performance, and the performance of corrective measures for the facility can be based at least in part on the selected structural components and their associated attributes, Paragraph [0066], line 2, geographical location, Paragraph [0069], line 5, and violations or conflicts, Paragraph [0079], lines 2-5, the predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, can be used to create a second energy analysis model); and 
determining, based on the generated second energy analysis model, second energy transmissions for the design model, (Paragraph [0070], computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads, lifecycle thermal analysis, lifecycle simulation of the building’s energy consumption and lifecycle simulation of the building’s energy costs). Examiner’s Note: computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads are determined based on simulation results of the energy analysis model.

As to claim 8, Kamel discloses a computer-implemented method comprising:
generating a first energy analysis model based on the design profile, (Paragraph [0067], lines 1-5, the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302, Paragraph [0079], lines 2-5, such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model); 
determining, based on the generated first energy analysis model, (Paragraph [0067], generating based on the information selected and entered in the design management element 302, Paragraph [0079], lines 2-5, predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model), first energy transmissions for the design model, (Paragraph [0060], energy performance and consumption being based on the requirements entered for the new building); 
locating, for the design model, at least one of a second material different from the first material or a second geometry different from the first geometry, (Paragraph [0063], lines 10-18, structural components can be modified by the user to add new or custom structural components including their design and performance attributes, such as material); 
generating a second energy analysis model based on the design profile and based on the at least one of the second material or the second geometry, (Paragraph [0067], lines 1-5, a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element 302, Paragraph [0063], lines 16-22, such as modified and 
determining, based on the generated second energy analysis model, second energy transmissions for the design model, (Paragraph [0070], computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads, lifecycle thermal analysis, lifecycle simulation of the building’s energy consumption and lifecycle simulation of the building’s energy costs). Examiner’s Note: computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads are determined based on simulation results of the energy analysis model.
Kamel does not explicitly disclose receiving a design profile comprising a first material or a first geometry associated with a design model of a partially formed physical structure.
Hu teaches receiving a design profile comprising a first material or a first geometry associated with a design model of a partially formed physical structure, (Hu, Page 270, left column, Fig. 3 illustrates how the building is constructed in a vivid 3D environment, realizing the visualization of the entire construction process, when performing 4D simulation, the visualization controller will search the proper activities for each element. On a graphic platform, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel to incorporate the teachings of Hu by receiving a design profile comprising a first material or a first geometry associated with a design model of a partially formed physical structure. Doing so enables one to facilitate early decision making and project management before starting a construction project, (Hu, Page 270).

Regarding claim 9, Kamel discloses the method of claim 8, further comprising:
presenting the second transmissions to a user, (Paragraph [0095], lines 4-7, displaying energy usage information using the software’s 2D and 3D display functionality, the energy information can be displayed as color overlays, digital overlays, charts, gauges, or other, Paragraph [0083], lines 5-10, of both original and corrective energy calculations to provide proper visualization to the user); 
receiving an indication that the user selected the second energy transmissions, (Paragraph [0067], lines 1-5, the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302); and 
associating the at least one of the second material or the second geometry with the design profile corresponding to the design model, wherein the second material comprises an identifier of a manufacturer, (Paragraph [0079], lines 2-5, such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, 

Regarding claim 10, Kamel discloses the method of claim 8, wherein the locating of the at least one of the second material different from the first material or the second geometry different from the first geometry comprises, (Paragraph [0063], lines 10-18, structural components can be modified by the user to add new or custom structural components including their design and performance attributes, such as material): 
determining a material constraint defining a first search space for materials, (Paragraph [0069], Further the computer aided modeling element 306 verifies the integrity of the design and compares the design with the selected and entered in the design management element 302 and engineering design element 304 and alerts the user of any violations or conflicts in the design of the building 104 or in the layout and design of any of the associated components); 
determining a geometric constraint defining a second search space for geometries, (Paragraph [0069], Further the computer aided modeling element 306 verifies the integrity of the design and compares the design with the selected and entered in the design management element 302 and engineering design element 304 and alerts the user of any violations or conflicts in the design of the building 104 or in the layout and design of any of the associated components); and 
locating the at least one of the second material or the second geometry based on the first search space and the second search space, (Paragraph [0063], lines 1-12, Further yet, the engineering design element 304 comprises a library of standard (commercially 

Regarding claim 11, Kamel discloses the method of claim 8, further comprising packaging the determined first energy transmissions into a first energy profile and the determined second energy transmission into a second energy profile, (Paragraph [0060], lines 7-8, creating energy consumption profiles).

Regarding claim 13, Kamel discloses the method of claim 8, wherein the receiving of the design profile occurs in response to: 
determining, at a first time, a first list of model objects within the design model, (Paragraph [0063], lines 1-12, determining engineering design elements at a first time [during new or retro-commissioning design of the building], model objects [structural components] that are to be used inside the building); 
determining, at a second time, a second list of model objects within the design model that are altered or are new in view of the first list of model object, (Paragraph [0075], determining at a later time progress information on the construction or retro-commissioning of the building, such as the installation of equipment); 
quantifying a variance based on the first list and the second list, (Paragraph [0076], lines 5-7, by comparing the list of installed systems and construction progress to the design requirements, Paragraph [0060], the design requirements containing a list [specifications] for necessary systems to be installed in the building system); and Examiner’s Note: quantifying a variance can mean determining a difference between installed systems and required systems.
determining that the quantified variance meets or exceeds a threshold, (Paragraph [0077], verifying, in new construction or in retro-fitting existing buildings 104, that all the installed subsystems achieve the owner’s project requirements as intended by the building owner and as designed by the building architects and engineers, Paragraphs [0080] and [0092], such as comparing a measured behavior and performance metrics with the specifications and selections of the design management element and engineering design element, Paragraph [0037], or comparing the predicted energy usage and the actual energy usage to determine if the actual energy usage exceeds the predicted energy usage). Examiner’s Note: measured behavior and performance metrics is assumed as the threshold.

Regarding claim 14, Kamel discloses the method of claim 8, wherein at least one of the first energy transmissions for the design model or the second energy transmissions for the design model is based on an aggregate of energy transmissions through surfaces of model objects that collectively form the design model, (Paragraph [0067], line 3, for generating a computer aided model of the building and its components, Paragraph [0079], lines 2-5, such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model, Paragraph [0109]-[0112], energy is turned into heat and may .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kamel et al. (U.S. Publication No. 2012/0323382 Al), hereinafter Kamel, in view of Hu et al. (Construction process simulation and safety analysis based on building information model and 4D technology), hereinafter Hu in further view of McLean et al. (U.S. Publication No. 2010/0106674 Al), hereinafter McLean.

As to claim 3, Kamel discloses the method of claim 1, wherein the material information comprises a material associated with the at least one model object, (Paragraph [0063], model objects [structural components] in the model include attributes such as material information).
Kamel does not explicitly disclose wherein the geometry information comprises at least one of area data, normal data, or vertex data associated with the at least one model object.
McLean teaches wherein the geometry information comprises at least one of area data, normal data, or vertex data associated with the at least one model object, (McLean, Paragraph [0013], lines 5-6, For example, in software for the thermal simulation of buildings, Paragraph [0072], line 8, geometry information includes area data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel to incorporate the teachings of McLean by including the geometry information comprises at least one of area data, normal data, or vertex .

Claim 6, 7, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamel et al. (U.S. Publication No. 2012/0323382 Al), hereinafter Kamel, in view of Hu et al. (Construction process simulation and safety analysis based on building information model and 4D technology), hereinafter Hu in further view of Bischof et al. (U.S. Publication No. 2013/0073102 Al), hereinafter Bischof.

As to claim 6, Kamel discloses the method of claim 1, wherein the material information is first material information, the geometry information is first geometry information, (Paragraph [0060], the material and architectural information is information for a new model), the energy analysis model is a first energy analysis model, (Paragraph [0067], generating based on the information selected and entered in the design management element, Paragraph [0079], lines 2-5, predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model), and the energy transmissions are first energy transmissions, (Paragraph [0060], energy performance and consumption being based on the requirements entered for the new building), the method further comprising: Examiner’s Note: geometry information is obtained from the architectural information. 
generating a second energy analysis model based on received second material information and second geometry information, (Paragraph [0067], lines 1-5, a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element 302, Paragraph [0063], lines 10-16, such as structural components which can be modified by the user to add new or custom structural components including their design and performance attributes, such as material and geometry [dimensions and density], Paragraph [0063], lines 16-22, and based on the modified structural components including their design and performance attributes, generating predicted energy usage, recommendations for optimized energy performance, and the performance of corrective measures for the facility, Paragraph [0079], lines 2-5, the predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, can be used to create a second energy analysis model); 
determining, based on the generated second energy analysis model, second energy transmissions for the design model, (Paragraph [0070], computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads, lifecycle thermal analysis, lifecycle simulation of the building’s energy consumption and lifecycle simulation of the building’s energy costs). Examiner’s Note: computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads are determined based on simulation results of the energy analysis model.
Kamel does not explicitly disclose generating, based on the first energy transmissions and the determined second energy transmissions, an energy chronology.
generating, based on the first energy transmissions and the determined second energy transmissions, an energy chronology, (Bischof, Paragraph [0061], lines 19-22, a chronological and partial distribution of all energy contribution rates in large and complex industrial, commercial or administrative buildings can be registered, and all potential energy reductions can be determined and exhausted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel to incorporate the teachings of Bischof by generating, based on the first energy transmissions and the determined second energy transmissions, an energy chronology. Doing so enables for reduction in the energy consumption, an energy consumption of at least a building to be considered as an energy cascade taken into account all parameters contributing to the increased energy consumption of the building with respect to a building type specific theoretical energy consumption optimum value based on a corresponding modeled building, and for analyzing this energy consumption with respect to potential energy reductions which are to be determined.

Regarding claim 7, Kamel discloses the method of claim 6, further comprising causing the first energy transmissions and the second energy transmissions to be presented to a user, (Paragraph [0095], lines 4-7, displaying energy usage information using the software’s 2D and 3D display functionality, the energy information can be displayed as color overlays, digital overlays, charts, gauges, or other, Paragraph [0083], lines 5-10, of both original and corrective energy calculations to provide proper visualization to the user).

As to claim 12, Kamel discloses the method of claim 8, wherein the design profile is a first design profile, (Paragraph [0059], lines 1-5, FIG. 3 illustrates a block diagram for an energy management system 300 providing integrated and continuous design, simulation, commissioning, real time management, evaluation and optimization of energy management for facilities 104), the method further comprising: 
generating a third energy analysis model based on a received second design profile, (Paragraph [0067], lines 1-5, the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302, Paragraph [0079], lines 2-5, such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model); 
determining, based on the generated third energy analysis model, third energy transmissions for the design model, (Paragraph [0070], computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads, lifecycle thermal analysis, lifecycle simulation of the building’s energy consumption and lifecycle simulation of the building’s energy costs). Examiner’s Note: computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads are determined based on simulation results of the energy analysis model.
Kamel does not explicitly disclose generating, based on the determined first energy transmissions and the determined third energy transmissions, an energy chronology.
Bischof teaches generating, based on the determined first energy transmissions and the determined third energy transmissions, an energy chronology, (Bischof, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel to incorporate the teachings of Bischof by generating, based on the determined first energy transmissions and the determined third energy transmissions, an energy chronology. Doing so enables for reduction in the energy consumption, an energy consumption of at least a building to be considered as an energy cascade taken into account all parameters contributing to the increased energy consumption of the building with respect to a building type specific theoretical energy consumption optimum value based on a corresponding modeled building, and for analyzing this energy consumption with respect to potential energy reductions which are to be determined.

As to claim 15, Kamel discloses a method comprising: 
generating, by the computing device, a first energy analysis model based on the first design profile, (Paragraph [0067], lines 1-5, the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302, Paragraph [0079], lines 2-5, such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model); 
determining, by the computing device and based on the generated energy analysis model, (Paragraph [0067], generating based on the information selected and entered in 
in response to receiving a second design profile, generating a second energy analysis model based on the second design profile, (Paragraph [0067], lines 1-5, a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element 302, Paragraph [0063], lines 16-22, such as modified structural components including their design and performance attributes, predicted energy usage, recommendations for optimized energy performance, and the performance of corrective measures for the facility can be based at least in part on the selected structural components and their associated attributes, Paragraph [0079], lines 2-5, the predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, can be used to create a second energy analysis model); 
determining, based on the generated second energy analysis model, second energy transmissions for the design model, (Paragraph [0070], computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads, lifecycle thermal analysis, lifecycle simulation of the building’s energy consumption and lifecycle simulation of the building’s energy costs). Examiner’s Note: computer aided simulation of the facility’s 
Kamel does not explicitly disclose receiving, by a computing device remote from a user device, a first design profile associated with a design model of a partially formed physical structure generated at the user device.
Hu teaches receiving, by a computing device remote from a user device, a first design profile associated with a design model of a partially formed physical structure generated at the user device, (Hu, Page 270, left column, Fig. 3 illustrates how the building is constructed in a vivid 3D environment, realizing the visualization of the entire construction process, when performing 4D simulation, the visualization controller will search the proper activities for each element. On a graphic platform, different colors represent different construction status, e.g., setting up supports and banding steels. Resources can be automatically calculated at any time period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel to incorporate the teachings of Hu by receiving, by a computing device remote from a user device, a first design profile associated with a design model of a partially formed physical structure generated at the user device. Doing so enables one to facilitate early decision making and project management before starting a construction project, (Hu, Page 270).
Kamel does not also explicitly disclose generating, based on the determined first energy transmissions and the determined second energy transmissions, an energy chronology.
generating, based on the determined first energy transmissions and the determined second energy transmissions, an energy chronology, (Bischof, Paragraph [0061], lines 19-22, a chronological and partial distribution of all energy contribution rates in large and complex industrial, commercial or administrative buildings can be registered, and all potential energy reductions can be determined and exhausted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel to incorporate the teachings of Bischof by generating, based on the determined first energy transmissions and the determined second energy transmissions, an energy chronology. Doing so enables for reduction in the energy consumption, an energy consumption of at least a building to be considered as an energy cascade taken into account all parameters contributing to the increased energy consumption of the building with respect to a building type specific theoretical energy consumption optimum value based on a corresponding modeled building, and for analyzing this energy consumption with respect to potential energy reductions which are to be determined.

Regarding claim 16, Kamel discloses the method of claim 15, further comprising packaging the determined first energy transmissions and the determined second energy transmissions into energy profiles, (Paragraph [0060], lines 7-8, creating energy consumption profiles).

Regarding claim 17, Kamel discloses the method of claim 15, wherein the receiving of the first design profile occurs in response to: 
determining, at a first time, a first list of model objects within the design model, (Paragraph [0063], lines 1-12, determining engineering design elements at a first time [during new or retro-commissioning design of the building], model objects [structural components] that are to be used inside the building); 
determining, at a second time, a second list of model objects within the design model that are altered or are new in view of the first list of model objects, (Paragraph [0075], determining at a later time progress information on the construction or retro-commissioning of the building, such as the installation of equipment); 
quantifying a variance based on the first list and the second list, (Paragraph [0076], lines 5-7, by comparing the list of installed systems and construction progress to the design requirements, Paragraph [0060], the design requirements containing a list [specifications] for necessary systems to be installed in the building system); and Examiner’s Note: quantifying a variance can mean determining a difference between installed systems and required systems.
determining that the quantified variance meets or exceeds a threshold, (Paragraph [0077], verifying, in new construction or in retro-fitting existing buildings 104, that all the installed subsystems achieve the owner’s project requirements as intended by the building owner and as designed by the building architects and engineers, Paragraphs [0080] and [0092], such as comparing a measured behavior and performance metrics with the specifications and selections of the design management element and engineering design element, Paragraph [0037], or comparing the predicted energy usage and the actual energy usage to determine if the actual energy usage exceeds the predicted energy usage). Examiner’s Note: measured behavior and performance metrics is assumed as the threshold.

Regarding claim 18, Kamel disclose the method of claim 15, wherein at least one of the first energy transmissions for the design model or the second energy transmissions for the design model is based on an aggregate of energy transmissions through surfaces of model objects that collectively form the design model, (Paragraph [0067], line 3, for generating a computer aided model of the building and its components, Paragraph [0079], lines 2-5, such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model, Paragraph [0109]-[0112], energy is turned into heat and may be transferred to and from the building by being conducted through surfaces such as walls or windows).

Regarding claim 19, Kamel discloses the method of claim 15, wherein the first design profile comprises a first material or a first geometry, (Paragraph [0060], the material and architectural information is information for a new model, Paragraph [0067], generating based on the information selected and entered in the design management element, Paragraph [0079], lines 2-5, predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model, Paragraph [0060], energy performance and consumption being based on the requirements entered for the new building), the method further comprising: Examiner’s Note: geometry information is obtained from the architectural information. 
locating, for the design model, at least one of a second material different from the first material or a second geometry different from the first geometry, (Paragraph [0063], 
generating a third energy analysis model based on the first design profile and based on the at least one of the second material or the second geometry, (Paragraph [0067], lines 1-5, a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element, Paragraph [0063], lines 16-22, such as modified structural components including their design and performance attributes, predicted energy usage, recommendations for optimized energy performance, and the performance of corrective measures for the facility can be based at least in part on the selected structural components and their associated attributes, Paragraph [0079], lines 2-5, the predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, can be used to create a second energy analysis model); 
determining, based on the generated third energy analysis method, third energy transmissions for the design model, (Paragraph [0070 computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads, lifecycle thermal analysis, lifecycle simulation of the building’s energy consumption and lifecycle simulation of the building’s energy costs). Examiner’s Note: computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads are determined based on simulation results of the energy analysis model.

Regarding claim 20, Kamel discloses the method of claim 19, further comprising causing the first energy transmissions, the second energy transmissions, and the third energy transmissions to be presented at the user device, (Paragraph [0095], lines 4-7, displaying energy usage information using the software’s 2D and 3D display functionality, the energy information can be displayed as color overlays, digital overlays, charts, gauges, or other, Paragraph [0083], lines 5-10, of both original and corrective energy calculations to provide proper visualization to the user).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWASI AFRIFA whose telephone number is (571)272-2740. The examiner can normally be reached on Monday-Thursday 8:30 - 5:00.

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KWASI GYENING AFRIFA/Examiner, Art Unit 2128     

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128